DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-22 are pending. Claims 1-16 are withdrawn. Claims 17-22 are presented for examination.

Election/Restrictions
Applicant's election with traverse of claims 17-22 in the reply filed on 8/8/2022 is acknowledged.  The traversal is on the ground(s) that if the particles are supplied from a single opening then the particles would be supplied to the premix and not the first power coating melt as claimed. This is not found persuasive and the Examiner maintains the restriction requirement, and notes that a single supply opening can be used to first supply a premix to the screw machine where it is melted and then the powder particles can be supplied through the same opening at a later point in time to the melted premix already in the screw machine.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/8/2022.


Specification
Abstract
The abstract of the disclosure is objected to because of the use of the word “means”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1.	supply device for supplying the powder in claim 17, which is interpreted as including a dosing unit and/or a supply screw machine as recited on page 7 of applicant’s specification.
2.	dosing unit in claim 19, which is interpreted as a gravimetric dosing unit as recited on page 7 of applicant’s specification.
3.	cooling device in claim 20, which is interpreted as a device for providing compressed air or cooling water as recited on page 10 of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106378919, hereinafter ‘919, note that reference is made to the machine translation provided by applicants.

	Regarding claims 17-19 and 21, ‘919 teaches a device for producing a powder coating melt (claim 1) having the structure as shown in Figure 1
    PNG
    media_image1.png
    547
    608
    media_image1.png
    Greyscale
. The device comprising: a screw machine as shown in Figure 2 
    PNG
    media_image2.png
    355
    498
    media_image2.png
    Greyscale
 comprising: a first supply opening connecting barrel element 1 to the machine which provides a coating powder premix to the screw machine (see Figure 1 above and page 4); a second supply opening connecting supply device 4 to the screw machine through a supply insert, see tapered element in component 4 in Figure 6 
    PNG
    media_image3.png
    646
    542
    media_image3.png
    Greyscale
 , and comprising supply screw machine as shown in Figure 6 arranged downstream for supplying powder coating particles to the screw machine (see Figure 1). ‘919 additionally teaches that the second supply opening is arranged between a plasticization zone and a discharge opening as shown here 
    PNG
    media_image4.png
    504
    665
    media_image4.png
    Greyscale
and in claim 1. ‘919 teaches all the critical limitations of claims 17-19 and 21; therefore, ‘919 anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘919 as applied to claims 17 and 19 above, and further in view of Coumans et al. (WO 2013/030226).

	Regarding claims 20 and 22, ‘919 teaches all the limitations of claims 17 and 19 (see above), but fails to teach the supply screw machine and/or the insert cooled by means of a cooling device. However, Coumans teaches a similar screw extruder (abstract) including a hopper (comparable to a supply device) for introducing powder particles (page 17), wherein the hopper is cooled by passing water through channels in the hopper (page 17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘919’s device by cooling the supply screw machine and/or the supply insert with a cooling device as disclosed by Coumans. One would have been motivated to make this modification as Coumans teaches that cooling the device that supplies powder particles prevents the particles from melting and sticking (page 17).

Conclusion
	Claims 1-22 are pending. 
Claims 1-16 are withdrawn. 
Claims 17-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
August 19, 2022            Primary Examiner, Art Unit 1717